                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                      )
                                                )
                              Plaintiff,        )
                                                )
 v.                                             )
                                                )                   No. 3:19-CR-218-TAV-DCP
                                                )
 GLENN FRED GLATZ,                              )
                                                )
                              Defendant.        )


                               MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation as may be appropriate. This case

 is before the Court on Defendant Glenn Fred Glatz’s Third Motion to Continue Motion Deadline

 and Motion to Continue Trial [Doc. 17], filed on May 18, 2020, and asking to continue the June

 16, 2020 trial date, as well as the motion deadline in this case. Defendant Glatz requests a

 continuance to give his attorney additional time to confer with the Defendant about new

 documents and research and to prepare, and litigate dispositive pretrial motions.       Counsel

 anticipates filing motions to suppress evidence in this case and states that teleworking and

 restrictions relating to contacting his client have slowed the process. He asks that the motion

 deadline be extended to June 19, 2020. The motion states that counsel has discussed the motion

 to continue and explained the right to a speedy trial to the Defendant, who understands that all

 time between the filing of the motion and the new trial date will be fully excludable. The motion

 also relates that the Government does not object to the requested continuance. The parties have

 conferred with Chambers and agreed on a new trial date of November 17, 2020.




Case 3:19-cr-00218-TAV-DCP Document 18 Filed 05/27/20 Page 1 of 3 PageID #: 43
        The Court finds the Defendant’s motion to continue the trial and other deadlines to be

 unopposed by the Government and to be well-taken. The Court also finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendant and the public in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Indictment [Doc. 1] charges Defendant Glatz with

 four counts of enticing a minor to produce child pornography, one count of receipt of child

 pornography, three counts of transferring obscene material to a minor, and one count of

 possession of child pornography. The Defendant first appeared in this case on January 28, 2020,

 and at that time, the Court appointed [Doc. 5] Assistant Federal Defender Jonathan A. Moffatt

 and the Federal Defender Services of Eastern Tennessee to represent him. In the motion, Mr.

 Moffatt relates that he needs additional time to prepare and litigate dispositive motions. The

 Court finds that restrictions and changed circumstances relating to the COVID-19 pandemic have

 slowed the trial preparations in this case. The Court also finds that without a continuance,

 defense counsel would not have the reasonable time necessary to prepare for trial, despite

 counsel’s exercise of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).

        The Defendant’s unopposed motion [Doc. 17] to continue the trial date is GRANTED,

 and the trial is reset to November 17, 2020. The Court finds that all the time between the filing

 of the motion for a continuance on May 18, 2020, and the new trial date of November 17, 2020,

 is fully excludable time under the Speedy Trial Act for the reasons set forth herein. See 18

 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B). The Court also established a new schedule in this case,

 which is set out in detail below.

        Accordingly, it is ORDERED as follows:

                (1) The Defendant’s Third Motion to Continue Motion Deadline
                and Motion to Continue Trial [Doc. 17] is GRANTED;




                                                2

Case 3:19-cr-00218-TAV-DCP Document 18 Filed 05/27/20 Page 2 of 3 PageID #: 44
            (2) The trial of this matter is reset to commence on November 17,
            2020, at 9:00 a.m., before the Honorable Thomas A. Varlan,
            United States District Judge;

            (3) All time between the filing of the motion on May 18, 2020,
            and the new trial date of November 17, 2020, is fully excludable
            time under the Speedy Trial Act for the reasons set forth herein;

            (4) The deadline for filing pretrial motions is extended to June 19,
            2020. Responses to pretrial motions are due on or before July 6,
            2020;

            (5) The Court will hold a motion hearing on all pending pretrial
            motions on July 28, 2020, at 1:30 p.m.;

            (6) The deadline for concluding plea negotiations and providing
            reciprocal discovery is extended to October 19, 2020;

            (7) Motions in limine must be filed no later than November 2,
            2020;

            (8) The parties are to appear before the undersigned for a final
            pretrial conference on November 3, 2020, at 11:00 a.m.; and

            (9) Requests for special jury instructions, supported by citations to
            authority pursuant to Local Rule 7.4., shall be submitted to the
            District Judge by November 6, 2020.

      IT IS SO ORDERED.

                                                  ENTER:


                                                  _________________________
                                                  Debra C. Poplin
                                                  United States Magistrate Judge




                                             3

Case 3:19-cr-00218-TAV-DCP Document 18 Filed 05/27/20 Page 3 of 3 PageID #: 45
